                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

DEONTA ELLIS,                                       )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )    Case No. 1:17-cv-03857-TWP-MJD
                                                    )
CITY OF INDIANAPOLIS,                               )
DANIEL SLIGHTOM in his individual and               )
official capacities, and                            )
CARLTON HOWARD in his individual and                )
official capacities,                                )
                                                    )
                             Defendants.            )

            ENTRY ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       This matter is before the Court on the City of Indianapolis (“Indianapolis”), Daniel

Slightom (“Officer Slightom”), and Carlton Howard’s (“Officer Howard”) (collectively, the

“Defendants”) Motion for Summary Judgment (Filing No. 47.) After he was shot during an

encounter with Indianapolis Metropolitan Police Department officers, Plaintiff Deonta Ellis

(“Ellis”) filed this action in the Marion Superior Court alleging violations of 42 U.S.C. §§ 1981

and 1983 and a violation of Indiana law. After removing the case to federal court, the Defendants

moved for summary judgment on all claims except the § 1983 claim against Officer Slightom. For

the following reasons, Defendants’ Motion for Summary Judgment is granted.

                                      I.   BACKGROUND

       The following facts are not necessarily objectively true, but as required by Federal Rule of

Civil Procedure 56, the facts are presented in the light most favorable to Ellis as the non-moving

party. See Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009); Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986). Ellis does not dispute any material facts alleged by Defendants.
       On the evening of October 26, 2015, Ellis was a passenger in his half-brother Lavon

Washington’s (“Washington”) vehicle. (Filing No. 48-1 at 4.) Officer Slightom, on patrol near

30th Street and Kessler Boulevard in Indianapolis, Indiana, observed the vehicle drive by and ran

the license plate number, discovering the plate did not match the vehicle. (Filing No. 48-2 at 4-5.)

Slightom activated his emergency lights to initiate a traffic stop. Id.

       Rather than pull over immediately, Washington continued for two blocks at low speed and

then pulled into the parking lot of a Speedway gas station. Id. at 5-6. Officer Slightom considered

this two-block mini-pursuit to be irregular for a traffic stop, and he therefore radioed for backup.

Id. at 8. Office Slightom exited his patrol car and shouted for the occupants of the vehicle to “put

their hands up.” Id. at 9. Ellis was unable to hear this specific command, but he heard the officer

“scream[ing]” to “put your hands out of the car or get out of the car.” (Filing No. 48-1 at 9.)

Officer Slightom saw the driver of the vehicle put his hands up but then put them back down.

(Filing No. 48-2 at 10.) Officer Slightom loudly reiterated his command for the occupants of the

vehicle to put their hands up and drew his gun. Id. At that point, Officer Howard and another

officer, Justin Toussing arrived at the gas station. Id. at 12. Noticing that Officer Slightom had

drawn his gun, Officer Howard drew his gun and also began yelling at the occupants of the vehicle

to put their hands up. (Filing No. 48-3 at 4.)

       Ellis exited the vehicle with the intention of laying down on the pavement beside it. (Filing

No. 48-1 at 17.) Shortly after he exited the vehicle and before he was able to lay on the ground,

Officer Slightom shot Ellis one time. (Filing No. 48-2 at 19-20.) Ellis contends he was attempting

to surrender, while Officer Slightom insists he was reaching for a gun. (Filing No. 48-1 at 17;

Filing No. 48-2 at 19-20.) After he was shot, Ellis was loaded onto a gurney by paramedics, who

removed a Glock handgun from the waistband of his sweatpants. (Filing No. 48-1 at 20-21.)



                                                  2
                                  II.     LEGAL STANDARD

       The purpose of summary judgment is to “pierce the pleadings and to assess the proof in

order to see whether there is a genuine need for trial. Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986). Federal Rule of Civil Procedure 56 provides that summary

judgment is appropriate if “the pleadings, depositions, answers to interrogatories, and admissions

of file, together with the affidavits, if any, show that there is no genuine issue as to any material

fact and that the moving party is entitled to a judgment as a matter of law.” Hemsworth v.

Quotesmith.com, Inc., 476 F.3d 487, 489-90 (7th Cir. 2007). In ruling on a motion for summary

judgment, the court reviews “the record in the light most favorable to the non-moving party and

draw[s] all reasonable inferences in that party’s favor.” Zerante, 555 F.3d at 584 (citation omitted).

“However, inferences that are supported by only speculation or conjecture will not defeat a

summary judgment motion.” Dorsey v. Morgan Stanley, 507 F.3d 624, 627 (7th Cir. 2007)

(citation and quotation marks omitted). Additionally, “[a] party who bears the burden of proof on

a particular issue may not rest on its pleadings, but must affirmatively demonstrate, by specific

factual allegations, that there is a genuine issue of material fact that requires trial.” Hemsworth,

476 F.3d at 490 (citation omitted). “The opposing party cannot meet this burden with conclusory

statements or speculation but only with appropriate citations to relevant admissible evidence.”

Sink v. Knox Cnty. Hosp., 900 F. Supp. 1065, 1072 (S.D. Ind. 1995) (citations omitted).

       “In much the same way that a court is not required to scour the record in search of evidence

to defeat a motion for summary judgment, nor is it permitted to conduct a paper trial on the merits

of the claim.” Ritchie v. Glidden Co., 242 F.3d 713, 723 (7th Cir. 2001) (citations and quotation

marks omitted). “[N]either the mere existence of some alleged factual dispute between the parties

nor the existence of some metaphysical doubt as to the material facts is sufficient to defeat a motion



                                                  3
for summary judgment.” Chiaramonte v. Fashion Bed Grp., Inc., 129 F.3d 391, 395 (7th Cir. 1997)

(citations and quotation marks omitted).

                                      III.    DISCUSSION

       Ellis originally asserted claims against Officers Slightom and Howard for unreasonable

seizure under 42 U.S.C. § 1983 and for violation of equal rights under 42 U.S.C. § 1981, a Monell

claim against Indianapolis because he was shot pursuant to a policy, custom, or practice of the city,

and a state law claim against Indianapolis through respondeat superior. (Filing No. 1-1 at 3-4.)

In his Response to Defendants’ summary judgment motion, Ellis agrees that Officer Howard is

entitled to summary judgment on all claims, that Officer Slightom is entitled to summary judgment

on the 42 U.S.C. § 1981 claim, and the City of Indianapolis is entitled to summary judgment on

the Monell claim. (Filing No. 47.) The Court grants summary judgment as to those claims.

Officer Slightom does not move for summary judgment on the 42 U.S.C. § 1983 claim against

him, therefore that claim remains pending for trial. The only claim in dispute is the state law claim

against Indianapolis.

       Ellis asserts that “[t]he City is liable under state law for Slightom’s … shooting of Ellis,

since [he] was acting in the course of his employment for it.” (Filing No. 1-1 at 4.) Defendants

argue in their summary judgment brief that “[t]his claim fails because Ellis has not pleaded any

underlying state-law violation on the part of the officers—such as battery—that could be imputed

to the City.” (Filing No. 49 at 3 n. 2.) Ellis does not respond to that argument, he only remarks

that what remains of his claim after summary judgment is “the federal claim against Slightom, and

the state law claim under respondeat superior against the City.” (Filing No. 52.) Because Ellis

does not identify what state law Officer Slightom allegedly violated and because his summary

judgment brief fails to address this issue, Indianapolis is entitled to summary judgment on that



                                                 4
claim. Therefore, Defendants’ Motion for Summary Judgment is GRANTED as to the state law

respondeat superior claim against Indianapolis.

                                    IV.    CONCLUSION

        Defendants’ Motion for Summary Judgment (Filing No. 47) is GRANTED. All claims

against Officer Howard and the City of Indianapolis are dismissed, as is the 42 U.S.C. § 1981

claim against Officer Slightom. The 42 U.S.C. § 1983 claim against Officer Slightom remains to

be resolved at trial.

        SO ORDERED.

Date: 4/24/2019




DISTRIBUTION:

Christopher Kenneth Starkey
STARKEY LAW OFFICES
starkeyck@msn.com

Andrew R. Duncan
RUCKELSHAUS KAUTZMAN BLACKWELL BEMIS, LLP
ard@rucklaw.com

John F. Kautzman
RUCKELSHAUS KAUTZMAN BLACKWELL BEMIS, LLP
jfk@rucklaw.com

Edward J. Merchant
RUCKELSHAUS KAUTZMAN BLACKWELL BEMIS, LLP
ejm@rucklaw.com

Adam Scott Willfond
OFFICE OF CORPORATION COUNSEL
adam.willfond@indy.gov




                                                  5
